Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the indoor roof must be shown/labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Hill et al. (US 2019/0337479).
Hill discloses in figures 1 - 8 an airbag apparatus of a vehicle, the airbag apparatus comprising: an airbag cushion (24, 26, 28) provided at an indoor roof and being configured to be unfolded along the roof and to cover the roof; a plurality of inflators (50) connected to the airbag cushion and being configured to supply gas into the airbag cushion, each inflator configured to be individually operated; and a controller (52) being configured to receive information about an occupant, determine operation of each of the inflators in response to whether a vehicle collision occurs, and determine a number of operated inflators in an event of a vehicle collision (paragraph 0041) (claim 1). the controller is configured to receive information about a number of occupants by a detection sensor (66) provided in a vehicle room, and wherein the number of operated inflators is increased in response to the number of occupants (paragraph 0051, 0058) (claim 2). the controller is configured to receive weight information of the occupant by a detection sensor provided in a vehicle room, and wherein the number of operated inflators is increased in response to the weight of the occupant (paragraph 0055) (claim 3). the controller is configured to operate the plurality of inflators such that the plurality of inflators is operated successively at preset time intervals (paragraph 0050, 0059, 0065) (claim 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. as applied to claim 1 above, and further in view of Ju et al. (DE 202019000013).
Hill discloses the claimed invention guide wires. However Ju discloses in figures 1- 3 an airbag apparatus of a vehicle, the airbag apparatus comprising: an airbag cushion (30) provided at an indoor roof and being configured to be unfolded along the roof and to cover the roof; guide wires (20, 80) respectively provided at opposite portions of the roof, and extending along the roof, and being slidingly connected to opposite ends of the airbag cushion to guide unfolding of the airbag cushion; and guide holders (20, 33, 70) respectively connected to ends of the guide wires and being configured to apply tension to the guide wires (claim 5).4each of the guide holders comprises: a housing (72) mounted to the roof and having an inside portion; a slider (33) connected to each of the guide wires, the guide wires being inserted into the inside portion of the housing while passing through the housing, the slider being configured to be moved within the inside portion of the housing; and a spring (332 disclosed as the slider movement driving part)  provided in the inside portion of the housing and being configured to elastically support the slider (claim 6). PHOSITA at the time the invention was filed would have found it obvious to combine the teachings of Ju with Hill. The motivation would have been to further protect occupants of a vehicle having a panoramic roof during a collision.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614